DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 objected to because of the following informalities:  Claim 15 recites “an electronic device” followed by “the electric device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 8-10, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 20100328014 A1).
As to claim 1, Suzuki discloses: A pyrotechnical disconnection unit 27 (Fig. 1-2B) for at least impairing an electrical charging coupling (see par. 0021, 0036; charge voltage flows from inverters 17, 18 to the storage battery 20) between a chargeable electrical energy cell 20 and an electrical energy supply (inverters 17, 18, and/or converter 19), comprising: 
an electrically conductive connection section 43a, 44a, 47 (par. 0050), via which electrical charging energy is supplied from the energy supply of the electrical energy cell, a housing 41 in which the connection section is arranged, and a pyrotechnical substance 48 (par. 
As to claim 2, Suzuki discloses: wherein the housing comprises at least one energy cell sided connection 43 (to storage battery) via which the connection section 43a, 44a, 47 is connectable and/or connected to the energy cell and one charging device sided connection 44 (to converter, inverters) via which the connection section 43a, 44a, 47 is connectable and/or connected to the energy supply. 
As to claim 6, Suzuki discloses: A system for electrically charging an electrical energy cell, comprising: 
the pyrotechnical disconnection unit according to claim 1, an electrical energy cell (of storage battery 20) and an electrical charging device (converter 19, inverters 17, 18), wherein the energy cell can be charged by the charging device via an electrical connection 43, 44, 43a, 44a, 47, wherein the pyrotechnical disconnection unit is integrated into the electrical connection, so that the electrical connection between the energy cell and the charging device is interrupted on ignition of the pyrotechnical disconnection unit (e.g., in Fig. 2b). 
As to claim 8, Suzuki discloses: A charging device (Fig. 2a-2b; the pyrotechnical disconnection unit may also be interpreted as a charging device since it forms a charging 
As to claim 9, Suzuki discloses: A pyrotechnical disconnection unit (Fig. 1-2b) for at least impairing an electrical coupling (Fig. 2a-2b) at an electrical energy supply 12, 17-20, comprising: 
an electrically conductive connection section 43a, 44a, 47, via which the electrical energy is conductible from the energy supply, a housing 41, in which the connection section is arranged, and a pyrotechnical substance 48 (par. 0043) accommodated in the housing, that is designed and/or that is controllable (via 21) in such a way that its pyrotechnical effect is unfolded when reaching a predefined operational state (collision; par. 0064), wherein the pyrotechnical substance is attributed to the connection section in such a way that the pyrotechnical effect of the pyrotechnical substance at least directly limits the electrical conductivity of the connection section inside the housing (the explosion of 48 directly moves portion 47 from the position in Fig. 2(a) to the position in Fig. 2(b), such that there is no longer conductivity between 43a and 44a). 
As to claim 10, Suzuki discloses: wherein the housing comprises at least two connections 43, 44, via which the connection section is connectable and/or connected to an electrical component 12-13, 17-20.
As to claim 14, Suzuki discloses: A system for electrically charging an electrical energy cell (of storage battery 20), comprising the pyrotechnical disconnection unit according to claim 9, an electrical energy supply cell (of storage battery 20) which can conduct electrical energy via an electrical connection 43, 44, 47, wherein the pyrotechnical disconnection unit is arranged in the electrical connection in such a way that the electrical connection between the energy cell and the charging device is interrupted on ignition of the pyrotechnical disconnection unit (e.g., in Fig. 2b). 
As to claim 16, Suzuki discloses: A system for electrically discharging an electrical energy cell (of storage battery 20), comprising the pyrotechnical disconnection unit formed according to claim 9, an electrical energy cell (of storage battery 20) and an electrical load (converter 19, inverters 17, 18), wherein the energy cell can be charged by the load via an electrical connection 43, 44, 47 wherein the pyrotechnical disconnection unit is integrated into the electrical connection, so that the electrical connection between the energy cell and load is at least impaired on ignition of the pyrotechnical disconnection unit (e.g., in Fig. 2b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20100328014 A1) as applied to claims 1 and 9 above, and further in view of Perichon (US 20160356587 A1).
As to claims 3 and 11, Suzuki does not explicitly disclose: 
wherein the pyrotechnical substance comprises a thermal pre-ignition means, which converts when exceeding an operational temperature, which is exposed to the pyrotechnical substance, wherein unfolding of the pyrotechnical effect is achieved in that the pyrotechnical substance is arranged adjacent to a heat source, which is a characteristic for a critical operational state.
However, Perichon suggests providing:
the pyrotechnical substance comprising a thermal pre-ignition means (par. 0056, 0057), which converts when exceeding an operational temperature (par. 0044, Abstract), which is exposed to the pyrotechnical substance (par. 0013, 0044), wherein unfolding of the pyrotechnical effect is achieved in that the pyrotechnical substance is arranged adjacent to a heat source (electronic circuit, hot spot; par. 0013, 0044), which is a characteristic for a critical operational state (circuit failure, component failure);
in order to initiate the disconnection by an actual failure/heating of the circuit or component and/or without requiring an external control element (par. 0013, 0040).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Suzuki as suggested by Perichon, e.g., providing:
wherein the pyrotechnical substance comprises a thermal pre-ignition means, which converts when exceeding an operational temperature, which is exposed to the pyrotechnical substance, wherein unfolding of the pyrotechnical effect is achieved in that the pyrotechnical substance is arranged adjacent to a heat source, which is a characteristic for a critical operational state;

Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20100328014 A1) alone as applied to claims 1 and 9 above.
As to claims 4 and 12, Suzuki does not explicitly disclose: 
wherein the housing has an overall volume, of which the pyrotechnical [means] --substance-- is not occupying more than 60% and a volume space free of the pyrotechnical substance is filled with gas. 
However, Suzuki discloses that the pyrotechnic means 48 generates combustion gas to move and press the actuating portion 47. The amount of pyrotechnic means determines the amount of combustion gas generated. Further, Suzuki does not suggest that the internal space 42 is a vacuum, thus any volume not occupied by the pyrotechnical substance would be filled with gas, e.g., ambient air, during manufacturing.
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Suzuki, e.g., by adjusting the amount of pyrotechnic means, such that:
wherein the housing has an overall volume, of which the pyrotechnical [means] --
in order to generate the desired amount of combustion gas for effectively moving and pressing the actuating portion 47 and disconnecting the circuit.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It has also been held that discovering an optimum value of a result-effective variable (e.g., the amount/relative volume of pyrotechnical means for effecting the amount of combustion gas for effectively disconnecting the circuit) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20100328014 A1) alone as applied to claims 1 and 9 above, and further in view of Lell (US 20040113745 A1).
As to claims 5 and 13, Suzuki discloses: a control 21 (par. 0043) for igniting the pyrotechnical effect of the pyrotechnical substance provided inside the housing (at least the leads, which are clearly shown but not labeled, of the control 21 that ignite the pyrotechnical 
However Suzuki does not explicitly disclose:
wherein the control comprises a heating element activated by an electric control signal.
However, Lell suggests providing:
a control 23 (Fig. 8, Fig. 3; par. 0070, 0048) for igniting the pyrotechnical effect of the pyrotechnical substance 3 provided inside the housing 1, wherein the control is in contact with the pyrotechnical substance, wherein the control comprises a heating element (par. 0048) activated by an electric control signal (par. 0029, 0035, 0040, 0047, 0070);
in order to provide a controllable triggering function (par. 0014) and activate ignition of the pyrotechnic substance (par. 0029).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Suzuki as suggested by Lell, e.g., providing:
a control for igniting the pyrotechnical effect of the pyrotechnical substance provided inside the housing, wherein the control is in contact with the pyrotechnical substance, wherein the control comprises a heating element activated by an electric control signal;
in order to provide a controllable triggering function and activate ignition of the pyrotechnic substance.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20100328014 A1) as applied to claims 1 and 9 above, and further in view of Lee (US 20090108812 A1) and Perichon (US 20160356587 A1).
As to claim 7, Suzuki discloses: A device 10 (vehicle), comprising an electrical chargeable energy cell 20, and that has a connection 44, 43, 47, on which an electrical charging device 17-19 is connectable, the pyrotechnical disconnection unit according to claim 1 is arranged in such a way that its pyrotechnical effect interrupts an electrical connection between the connection and the energy cell when reaching a predefined operational state.
Suzuki does not explicitly disclose:
A mobile device, comprising a device housing in which the energy cell is accommodated completely and that has a connection, on which an electrical charging device is connectable, wherein inside the device housing of the mobile device, the pyrotechnical disconnection unit according to claim 1 is arranged. 
However, Lee suggests: A mobile device 100 (Fig. 1; par. 0038), comprising an electrical chargeable energy cell 120 (par. 0038), a device housing 110, 122 in which the energy cell is accommodated completely and that has a connection (charging line; par. 0058, 0061), on which an electrical charging device is connectable (e.g., to charge or supply the rechargeable battery), wherein inside the device housing of the mobile device, the circuit module 202 (par. 0052) is arranged in such a way that its cutting off effect interrupts an electrical connection between the connection and the energy cell when reaching a predefined operational state (par. 0058, 0061; Fig. 9);

Further, Perichon suggests using a pyrotechnical disconnection unit (Fig. 1-5) in an electronic device/electronic circuit board 1 (par. 0038) application;
in order to mechanically break the circuit connection (par. 0058) and provide a desired non-resettable disconnection (par. 0046).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Suzuki as suggested by Lee and Perichon, e.g., providing:
A mobile device, comprising a device housing in which the energy cell is accommodated completely and that has a connection, on which an electrical charging device is connectable, wherein inside the device housing of the mobile device, the pyrotechnical disconnection unit according to claim 1 is arranged;
in order to prevent a rechargeable battery of a mobile device from exploding by mechanically breaking the charging connection and providing a desired non-resettable disconnection.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 15, Suzuki discloses: A device 10 (vehicle), comprising an electrical chargeable energy cell 20, and that has a connection 44, 43, 47, on which an electrical charging 
Suzuki does not explicitly disclose:
A electronic device, comprising a device housing in which the energy cell is accommodated completely and that has a connection, on which an electrical charging device is connectable, wherein inside the device housing of the electronic device, the pyrotechnical disconnection unit according to claim 9 is arranged. 
However, Lee suggests: A mobile/electronic device 100 (Fig. 1; par. 0038), comprising an electrical chargeable energy cell 120 (par. 0038), a device housing 110, 122 in which the energy cell is accommodated completely and that has a connection (charging line; par. 0058, 0061), on which an electrical charging device is connectable (e.g., to charge or supply the rechargeable battery), wherein inside the device housing of the mobile device, the circuit module 202 (par. 0052) is arranged in such a way that its cutting off effect interrupts an electrical connection between the connection and the energy cell when reaching a predefined operational state (par. 0058, 0061; Fig. 9);
in order to prevent the rechargeable battery of the mobile device from exploding (par. 0058).
Further, Perichon suggests using a pyrotechnical disconnection unit (Fig. 1-5) in an electronic device/electronic circuit board 1 (par. 0038) application;
in order to mechanically break the circuit connection (par. 0058) and provide a desired non-resettable disconnection (par. 0046).
It would have been obvious to one of ordinary skill in the related art(s) before the 
An electronic device, comprising a device housing in which the energy cell is accommodated completely and that has a connection, on which an electrical charging device is connectable, wherein inside the device housing of the electronic device, the pyrotechnical disconnection unit according to claim 9 is arranged;
in order to prevent a rechargeable battery of a mobile/electronic device from exploding by mechanically breaking the charging connection and providing a desired non-resettable disconnection.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20100328014 A1) as applied to claims 1 and 9 above, and further in view of Hagel (US 20080043385 A1).
As to claims 17 and 22, Suzuki does not explicitly disclose: 
wherein the pyrotechnical substance comprises at least one of an azotetrazolate and dipicryl aminoethyl nitrate.
However, Hagel suggests providing:

in order to provide a pyrotechnical substance with a deflagration temperature between 178 ºC and 208 ºC and having excellent long-term stability (par. 0006).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Suzuki as suggested by Hagel, e.g., providing:
wherein the pyrotechnical substance comprises at least one of an azotetrazolate and dipicryl aminoethyl nitrate;
in order to provide a pyrotechnical substance with a deflagration temperature between 178 ºC and 208 ºC and having excellent long-term stability.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claims 18 and 21, the obvious modification of Suzuki in view of Hagel discloses: 
wherein the pyrotechnical substance has a deflagration temperature below 200 ºC (e.g., 178 ºC to 199 ºC; see par. 0006 of Hagel).
As to claims 19 and 22, the obvious modification of Suzuki in view of Hagel discloses: 
.

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Applicant has suggested that Suzuki does not disclose “a pyrotechnical substance directly associated to a connection section in such a way that the pyrotechnical effect of the pyrotechnical substance at least directly limits the electrical conductivity of the connection section inside the housing” (Remarks, p. 13).
In response, Examiner has detailed how Suzuki meets the amended limitation:
wherein the pyrotechnical substance is directly associated to the connection section (48 is associated directly below portion 47, and directly between portions 43a and 44a) in such a way that the pyrotechnical effect of the pyrotechnical substance at least directly limits the electrical conductivity of the connection section inside the housing (the explosion of 48 directly moves portion 47 from the position in Fig. 2(a) to the position in Fig. 2(b), such that there is no longer conductivity between 43a and 44a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB R CRUM/Examiner, Art Unit 2835